Exhibit 10.46

AMENDMENT NO. 1 TO

SECURITIES PURCHASE AGREEMENT

AND REGISTRATION RIGHTS AGREEMENT

By and Among

Authentidate Holding Corp.

and certain of the

Purchasers to the Securities Purchase Agreement

dated as of May 29, 2015

This Amendment No. 1 to the Securities Purchase Agreement, and Registration
Rights Agreement is effective as of the 7th day of July 2015 (the “Amendment
Agreement”), and is made by and among Authentidate Holding Corp., a Delaware
corporation (the “Company”) and those persons and entities executing the
signature pages to this Amendment Agreement (the “Purchasers”).

W I T N E S S E T H:

WHEREAS, the Company, the Purchasers and certain other entities are parties to
that certain Securities Purchase Agreement, dated as of May 29, 2015 (the
“Purchase Agreement”) and that certain Registration Rights Agreement dated as of
May 29, 2015 (“RRA”) ;

WHEREAS, the Purchasers and other signatories to the Purchase Agreement have
purchased an aggregate principal amount of $900,000 of Securities (as defined in
the Purchase Agreement) pursuant to the Purchase Agreement; and

WHEREAS, Section 5.6 of the Purchase Agreement provides that the Purchase
Agreement may be amended upon the written consent of the Company and the
Purchasers holding a Majority in Interest (as defined therein) of the Debentures
and Warrants issued pursuant to the Purchase Agreement;

WHEREAS, Section 6(c) of the RRA provides that the RRA may be amended upon the
written consent of the Company and the Holders (as defined in the RRA) of 51% or
more of the Registrable Securities (as defined in the RRA); and

WHEREAS, in connection with the consummation of the transactions contemplated in
the Purchase Agreement, the Company and Purchasers desire to amend the Purchase
Agreement and the RRA as provided for herein;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements, representations and warranties herein contained, the parties hereto
do hereby agree as follows:

1. Definitions. As used herein, terms not otherwise defined in this Amendment
Agreement shall have the meaning ascribed to such terms as set forth in the
Purchase Agreement or the RRA, as the case may be.

2. Amendments.

(a) Section 4.13 of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

 

1



--------------------------------------------------------------------------------

4.13 Shareholder Approval. Solely in the event that the Company determines that
it is required in order to permit the full conversion of the Debentures
(including in connection with the payment of interest thereon) or the full
exercise of the Warrants issued pursuant to this Agreement into shares of Common
Stock in accordance with applicable listing rules of the Principal Market (the
“Shareholder Approval”), the Company shall hold a special meeting of
shareholders (which may also be at the annual meeting of shareholders) as soon
as reasonably practicable, but in no event later than November 10, 2015, for the
purpose of obtaining Shareholder Approval, with the recommendation of the
Company’s Board of Directors that such proposal be approved, and the Company
shall solicit proxies from its shareholders in connection therewith in the same
manner as all other management proposals in such proxy statement and all
management-appointed proxyholders shall vote their proxies in favor of such
proposal. If the Company does not obtain Shareholder Approval at the first
special meeting, the Company shall call a meeting every three months thereafter
to seek Shareholder Approval until the earlier of the date Shareholder Approval
is obtained or the Debentures are no longer outstanding. Each Purchaser further
agrees that it shall not be entitled to vote the shares of Common Stock of the
Company issuable to it pursuant to the terms of this Agreement, including
pursuant to the conversion of the Debentures or exercise of any Warrants, at any
meeting of the Company’s stockholders convened to vote on a proposal to enable
the Company to issue the Underlying Shares in excess of 19.99% of the issued and
outstanding Common Stock of the Company.

(b) The definition of Filing Date in the RRA is hereby amended and restated in
its entirety to read as follows:

“Filing Date” means, (i) with respect to the Initial Registration Statement
required hereunder, the 20th calendar day following the date on which the
Company files its Annual Report on Form 10-K for the fiscal year ended June 30,
2015; and, (ii) with respect to any additional Registration Statements which may
be required pursuant to Section 2(c) or Section 3(c), the earliest practical
date on which the Company is permitted by SEC Guidance to file such additional
Registration Statement related to the Registrable Securities.

3. Effect. Except as modified by this Amendment Agreement, all other terms and
conditions of the Purchase Agreement and RRA remain in full force and effect. As
of the effective date of this Amendment Agreement, (i) the applicable portions
of this Amendment Agreement shall be a part of the Purchase Agreement and RRA,
as the case may be, each as amended hereby, and (ii) each reference in the
Purchase Agreement, the RRA or any of the Transaction Documents to “the Purchase
Agreement” or “the Registration Rights Agreement”, shall mean and be a reference
to the Purchase Agreement or RRA, as the case may be, each as amended hereby.

4. Miscellaneous.

(a) This Amendment Agreement shall be governed by and construed in accordance
with the laws of the state of New York without reference to principles of
conflicts of law.

(b) Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment Agreement. This Amendment Agreement may be
executed in any number of counterparts, and by the parties hereto on separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement. Executed counterparts may be
delivered via facsimile or other means of electronic transmission.

 

2



--------------------------------------------------------------------------------

(c) Each Purchaser executing this Amendment Agreement hereby represents that it
is the owner of the Debentures and Warrants issued to it pursuant to the
Purchase Agreement and that neither such Debentures nor such Warrants have been
assigned, pledged or otherwise transferred. Each Purchaser agrees that this
Amendment Agreement shall be affixed by it to the Purchase Agreement and RRA and
become a part thereof.

(d) This Amendment Agreement contains the entire agreement and understanding of
the parties with respect to its subject matter and supersedes all prior
arrangements and understandings between the parties, written or oral, with
respect to its subject matter. This Amendment Agreement may not be amended or
modified except in writing signed by each of the parties to this Amendment
Agreement. The observance of any term of this Amendment Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party or parties waiving compliance. The failure of any
party at any time or times to require performance of any provision hereof shall
in no manner affect the rights at a later time to enforce the same. No waivers
of or exceptions to any term, condition, or provision of this Amendment
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such term, condition, or provision. This
Amendment Agreement shall be binding upon and shall inure to the benefit of and
be binding upon all parties to the Purchase Agreement and the RRA and their
respective successors and assigns.

[Remainder of page intentionally left blank. Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Amendment
Agreement to be executed by their signature by their duly authorized officers as
of the date first written above.

 

Authentidate Holding Corp. By:  

 

  Name: Ian C. Bonnet   Title:   President and Chief Executive Officer
Purchaser:

 

By:  

 

  Name:   Title:

Principal Amount of Debentures: $                            

Total Number of Warrants:                                           

 

4